276 Wis. 2d 5 (2004)
2004 WI 127
687 N.W.2d 739
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Leslie J. WEBSTER, Attorney at Law.
OFFICE OF LAWYER REGULATION, f/k/a Board of Attorneys Professional Responsibility, Complainant,
v.
Leslie J. WEBSTER, Respondent.
No. 98-0677-D.
Supreme Court of Wisconsin.
Decided October 19, 2004.
*6 The Court entered the following order on this date:
Leslie J. Webster's license to practice law in Wisconsin was suspended on January 21, 1998, by this court for two years following his felony conviction in federal court on the charge of aiding and abetting a fraudulent concealment of a debtor's property from a bankruptcy trustee. In re Disciplinary Proceedings Against Webster, 217 Wis. 2d 371, 577 N.W.2d 21 (1998).
On July 11, 2002, this court denied Webster's petition for reinstatement of his license consistent with the recommendation of the referee appointed in that earlier matter. In re Disciplinary Proceedings Against Webster, 2002 WI 100, 255 Wis. 2d 323, 647 N.W.2d 831.
Subsequently, on June 25, 2003, Webster filed this second petition for reinstatement and Timothy L. Vocke was appointed as referee. After a public hearing, Referee Vocke filed his report and recommendation in this court on June 23, 2004. The referee set forth specific findings of fact and conclusions of law and stated that Webster had satisfied his burden under SCR 22.31 to demonstrate by clear, satisfactory and convincing evidence that he had the moral character to practice law in this state, that his resumption of the practice of law would not be detrimental to the administration of justice or subversive to the public interests, and that he had fully complied with the terms of his suspension and the requirements of SCR 22.26. By memorandum dated March 26, 2004, the Board of Bar Examiners has recommended Webster's reinstatement provided that he complies with 2004-2005 CLE requirements by reporting an additional 30.0 approved hours, including 3. hours EPR; or by electing the exemption available at *7 SCR 31.04(2) on the CLE Form 1 that will be due for the 2004-2005 reporting period.
This court now accepts Referee Vocke's findings of fact, conclusions of law and recommendation.[1]
IT IS ORDERED that the license to practice law of Leslie J. Webster be reinstated effective the date of this order provided that he comply with the CLE requirements outlined above.
IT IS FURTHER ORDERED that within six months of the date of this order, Leslie J. Webster pay the costs of this proceeding now totaling $5375.79. If the costs are not paid by that date, and absent a showing to this court of his inability to pay the costs, the license of Leslie J. Webster to practice law in Wisconsin shall be suspended until further order of this court.
WILCOX, J., did not participate.
NOTES
[1]  The court is aware that Webster has recently been charged with two misdemeanors, that he has pled not guilty, and that a trial date has been set. This order granting Webster's petition for reinstatement should not be interpreted as reflecting the court's view regarding Webster's guilt or innocence on the pending charges. We note that under Supreme Court rules, if an attorney has been found guilty or is convicted of a serious crime, the court may summarily suspend the attorney's license to practice law pending final disposition of a disciplinary proceeding. See SCR 22.20.